United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Crystal, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-514
Issued: June 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 5, 2015 appellant filed a timely appeal from a September 8, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On June 4, 2014 appellant, then a 54-year-old rural carrier, filed an occupational disease
claim alleging that she injured her left arm in the performance of duty. She stated that she began
to develop pain in her left triceps muscles and forearm as a result of driving her postal vehicle on
1

5 U.S.C. § 8101 et seq.

snow and ice covered roads. Appellant advised that she first became aware of her condition and
its relation to her federal employment on December 12, 2013. She did not stop work.
By letter dated June 17, 2014, OWCP notified appellant that evidence was insufficient to
establish the claim because no medical evidence was received. It advised her of the type of
medical evidence needed to establish her claim.
An April 25, 2014 treatment plan from her healthcare provider noted that appellant had
upper arm pain. It also noted that she was diagnosed with myalgia.
In a June 30, 2014 report, Dr. Nathan Groebner, Board-certified in diagnostic radiology,
advised that an x-ray of the left shoulder revealed no fracture or dislocation. He further advised
that the glenohumeral joint was normal and there were mild hypertrophic changes in the
acromioclavicular joint.
In a July 1, 2014 report, Dr. Annette Schmit-Cline, a family medicine practitioner,
advised that appellant complained of left shoulder pain since December 12, 2013. She noted that
appellant’s injury was caused by driving on snow covered roads and holding mail packs for
delivery. On physical examination, Dr. Schmit-Cline found that the neck, trapezial ridge, and
bicipital groove showed no tenderness, but the posterior rotator cuff showed moderate
tenderness. She noted that the left shoulder was normal with no gross deformity, erythema,
edema, ecchymosis, atrophy, or fasciculation. Dr. Schmit-Cline advised that there was active
abduction to 100 degrees and no impingement signs. She assessed rotator cuff tendinitis.
A July 10, 2014 physical therapy report cosigned by Dr. Schmit-Cline was also
submitted. It advised that appellant’s symptoms were caused by hazardous driving conditions
including excess snow and ice. It noted that she had to drive from the passenger seat, but the
steering wheel and brakes were on the driver’s side. It further noted that appellant’s symptoms
improved as driving conditions improved.
By decision dated September 8, 2014, OWCP denied appellant’s claim because medical
evidence did not establish that the medical condition was caused by work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
Appellant claimed that she began experiencing left arm pain on December 12, 2013 while
driving her postal vehicle on snow and ice covered roads. There is no dispute that she drove a
vehicle as a part of her job and that she sometimes encountered difficult road conditions.
However, the medical evidence is insufficient to establish that the medical condition was
causally related to the accepted work conditions.
Dr. Groebner’s June 30, 2014 report is of limited probative value as it does not support
that factor of appellant’s employment caused or aggravated a diagnosed left arm condition. The
Board has held that a report without an opinion as to causal relationship is of little probative
value.7 The April 25, 2014 healthcare provider treatment plan is not probative medical evidence
as there is no indication that it is from a physician.8
In her July 1, 2014 report, Dr. Schmit-Cline advised that appellant complained of left
shoulder pain since December 12, 2013. She noted that appellant’s injury was caused by driving
on snow covered roads and holding mail packs for delivery and assessed rotator cuff tendinitis.
Although Dr. Schmit-Cline causally related appellant’s condition to the work events, she does
not provide adequate medical rationale. She did not explain how driving on snow covered roads
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

7

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).
8

See Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can
only be given by a qualified physician).

3

caused or contributed to appellant’s diagnosed condition. As a result, Dr. Schmit-Cline’s report
is insufficient to discharge appellant’s burden of proof. The July 10, 2014 physical therapy
report signed by her also attributed appellant’s condition to hazardous driving conditions.
Although this report explained that appellant was required to drive from the passenger side while
the steering wheel and brakes were on the driver’s side, there is no medical rationale explaining
how this caused or contributed to appellant’s rotator cuff tendinitis.
Consequently, appellant has submitted insufficient medical evidence to establish her
claim. As noted, causal relationship is a medical question that must be established by probative
medical opinion from a physician.9 The physician must accurately describe appellant’s work
duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated her condition.10 Because appellant has not provided such medical opinion
evidence in this case, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
caused by work-related events.

9

See supra note 5.

10

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket
No. 11-237 (issued September 9, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

